DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, clams 7-10 in the reply filed on January 25, 2021 is acknowledged.  The traversal is on the ground(s) that the Office has provided no evidence to support that the product can be made by a materially different process and there would be no serious burden to examine both groups.  This is not found persuasive because initially, the Office does not have to provide an actual showing/evidence that the product can be made by a different process but instead, the Office can rely on the ordinary skill in the art. In the instant case, one having ordinary skill would readily know that the product as claimed can be made by other methods as argued in the restriction requirement and there is nothing of record to show that it couldn’t. Additionally, in the instance Applicants continue to argue that the product cannot be made by a different method, the Examiner directs their attention to the prior art of Gross and Schneider below as evidence because both teaches the claimed product and stress profile using a different method from that claimed. Further, regarding Applicants argument on burden, it is noted that the Groups have different classifications and would require different searches. As such, there would be burden if the Groups were not restricted. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Gross (US Pub 20170295657).
Regarding claims 7-10: Gross teaches an example of a chemically strengthened glass comprising (mol %), 63.46% SiO2, 15.71% Al2O3, 6.37% Li2O, 10.69% Na2O, 0% K2O, 0.06% MgO, 0% CaO, 2.45% P2O5, 0% B2O3, 0% Y2O3 and 0% ZrO2.


    PNG
    media_image1.png
    679
    1067
    media_image1.png
    Greyscale

The claimed formulas using Gross’ 0.8mm thickness requires stress to be 140MPa or more at 20microns, 112.6MPa or more at 40microns and an average value from 20 to 40microns being 126.2MPa. A fair reading of Gross’ stress profile above appears to meet the requirements. 
Additionally, it is noted that Gross does teach that their thickness can instead be made to be 0.3-0.5mm thick (see 0231 and 0241 for example) and using such thicknesses in the claimed formulas requires stresses values at 20 and 40microns as well as an average stress value which is also met by the above profile. 
As shown in the profile above, the DOC is above 60 micron. 

7-10 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Shneider (US Pub 20180105461).
Regarding claims 7-10: Schneider teaches an example of a chemically strengthened glass comprising (mol %), 63.60% SiO2, 15.67% Al2O3, 6.24% Li2O, 10.81% Na2O, 0% K2O, 0% MgO, 0% CaO, 2.48% P2O5, 0% B2O3, 0% Y2O3 and 0% ZrO2.
 The glass has a thickness of 0.8mm with the following stress profile (0141).

    PNG
    media_image2.png
    784
    1006
    media_image2.png
    Greyscale

The claimed formulas using Schneider’s 0.8mm thickness requires stress to be 140MPa or more at 20microns, 112.6MPa or more at 40microns and an average value from 20 to 40microns being 126.2MPa. A fair reading of the above stress profile above appears to meet the requirements. 

As shown in the profile above, the DOC is above 60 micron. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oram (US Pub 20170355640).
Regarding claims 7-10: Oram teaches a chemically strengthened glass comprising (mol %) a composition overlapping Applicants’ (see 0053-0054) and as overlapping compositions provides a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose compositions within Oram’s workable ranges (MPEP 2144.05).
	Although Oram does not provide an explicit example of a composition as claimed having all the stress requirements claimed, it is noted that Oram’s composition overlaps Applicants’. Additionally, Oram’s glass has a thickness of 0.3-1.3mm or even 0.8mm, etc. (0029, Examples) which is substantially similar to thicknesses used by Applicants’ (see Applicants’ disclosure) and Oram teaches that 
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/           Primary Examiner, Art Unit 1784